


109 HR 6288 IH: International Tax Simplification Act of

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6288
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Sam Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve the
		  rules relating to income earned abroad.
	
	
		1.Short title; amendment of
			 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the International Tax
			 Simplification Act of 2006.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					Sec. 2. Permanent Subpart F exemption for active financing
				income.
					Sec. 3. Permanent look-thru rule for related controlled foreign
				corporations.
					Sec. 4. Repeal of foreign base company sales and services
				income rules.
					Sec. 5. Repeal of foreign base company oil related income
				rules.
					Sec. 6. Repeal of special rules for applying foreign tax credit
				in case of foreign oil and gas income.
					Sec. 7. Extension of carryforward period for excess foreign
				taxes.
					Sec. 8. Subpart F earnings and
				profits determined under generally accepted accounting principles.
					Sec. 9. Acceleration of election to allocate interest on a
				worldwide basis.
					Sec. 10. Expansion of de minimis rule under subpart
				F.
				
			2.Permanent Subpart
			 F exemption for active financing income
			(a)Exempt insurance
			 incomeParagraph (10) of
			 section 953(e) is amended—
				(1)by striking
			 and before January 1, 2009,, and
				(2)by striking the second sentence.
				(b)Foreign personal
			 holding company incomeParagraph (9) of section 954(h) is amended
			 by striking and before January 1, 2009,.
			3.Permanent
			 look-thru rule for related controlled foreign corporationsSubparagraph (B) of section 954(c)(6)
			 (relating to application) is amended by striking and before January 1,
			 2009,.
		4.Repeal of foreign
			 base company sales and services income rules
			(a)In
			 generalSubsection (a) of
			 section 954 (relating to foreign base company income) is amended by striking
			 paragraphs (2) and (3).
			(b)Certain
			 salesParagraph (1) of section 954(c) is amended by adding at
			 the end the following new subparagraph:
				
					(I)Certain
				salesIncome (whether in the form of profits, commissions, fees,
				or otherwise) derived in connection with the purchase of personal property from
				a related person and its sale to any person, the sale of personal property to
				any person on behalf of a related person, the purchase of personal property
				from any person and its sale to a related person, or the purchase of personal
				property from any person on behalf of a related person where—
						(i)the property which
				is purchased (or in the case of property sold on behalf of a related person,
				the property which is sold) is manufactured, produced, grown, or extracted in
				the United States, and
						(ii)the property is
				sold for use, consumption, or disposition in the United States, or, in the case
				of property purchased on behalf of a related person, is purchased for use,
				consumption, or disposition in the United
				States.
						.
			(c)Conforming
			 amendments
				(1)Clause (iii) of
			 section 952(c)(1)(B) is amended by striking subclauses (II) and (III) and by
			 redesignating subclauses (IV) and (V) as subclauses (II) and (III),
			 respectively.
				(2)Paragraph (5) of
			 section 954(b) is amended by striking , the foreign base company sales
			 income, the foreign base company services income,.
				(3)Section 954 is
			 amended by striking subsections (d) and (e).
				(4)(A)Subsection (b) of
			 section 954 is amended by adding at the end the following new paragraph:
						
							(7)Related person
				definedFor purposes of this
				section, a person is a related person with respect to a controlled foreign
				corporation if—
								(A)such person is an
				individual, corporation, partnership, trust, or estate which controls, or is
				controlled by, the controlled foreign corporation, or—
								(B)such person is a
				corporation, partnership, trust, or estate which is controlled by the same
				person or persons which control the controlled foreign corporation.
								For
				purposes of the preceding sentence, control means, with respect to a
				corporation, the ownership, directly or indirectly, of stock possessing more
				than 50 percent of the total voting power of all classes of stock entitled to
				vote or of the total value of stock of such corporation. In the case of a
				partnership, trust, or estate, control means the ownership, directly or
				indirectly, of more than 50 percent (by value) of the beneficial interests in
				such partnership, trust, or estate. For purposes of this paragraph, rules
				similar to the rules of section 958 shall
				apply..
					(B)Sections 552(c)(2), 861(c)(2)(B),
			 904(d)(2)(H), 953(d)(3), 953(e), 955(b), 958(b), 971(f), 988(e)(3)(C),
			 1297(b)(2), 1298(d)(3), and 1298(e)(2)(B) are each amended by striking
			 954(d)(3) each place it appears and inserting
			 954(b)(7).
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years of a foreign corporation beginning
			 after December 31, 2006, and to taxable years of United States shareholders
			 with or within which any such taxable year of such foreign corporation
			 ends.
			5.Repeal of foreign
			 base company oil related income rules
			(a)In
			 generalSubsection (a) of section 954 (relating to foreign base
			 company income) is amended by striking paragraph (5).
			(b)Conforming
			 amendments
				(1)Clause (iii) of
			 section 952(c)(1)(B), as amended by this Act, is amended by striking subclause
			 (I) and by redesignating subclauses (II) and (III) as subclauses (I) and (II),
			 respectively.
				(2)Paragraph (5) of
			 section 954(b), as amended by this Act, is amended by striking and the
			 foreign base company oil related income.
				(3)Section 954 is
			 amended by striking subsection (g).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2006, and to taxable years of United States shareholders
			 with or within which such taxable years of foreign corporations end.
			6.Repeal of special
			 rules for applying foreign tax credit in case of foreign oil and gas
			 income
			(a)In
			 GeneralSection 907 (relating to special rules in case of foreign
			 oil and gas income), as amended by this Act, is repealed.
			(b)Conforming
			 Amendments
				(1)Each of the
			 following provisions are amended by striking 907,:
					(A)Section
			 245(a)(10).
					(B)Section
			 865(h)(1)(B).
					(C)Section
			 904(d)(1).
					(D)Section
			 904(g)(10)(A).
					(2)Section
			 904(f)(5)(E)(iii) is amended by inserting , as in effect before its
			 repeal by the International Tax
			 Simplification Act of 2006 after section
			 907(c)(4)(B).
				(3)Section 954(g)(1)
			 is amended by inserting , as in effect before its repeal by the
			 International Tax Simplification Act of
			 2006 after 907(c).
				(4)Section 6501(i) is
			 amended—
					(A)by striking
			 , or under section 907(f) (relating to carryback and carryover of
			 disallowed oil and gas extraction taxes), and
					(B)by striking
			 or 907(f).
					(5)The table of
			 sections for subpart A of part III of subchapter N of chapter 1 is amended by
			 striking the item relating to section 907.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			7.Extension of
			 carryforward period for excess foreign taxes
			(a)In
			 generalSection 904(c)(1) is amended by striking
			 10 and inserting 20.
			(b)Excess Extraction
			 TaxesParagraph (1) of section 907(f) is amended by striking
			 10 succeeding taxable year and inserting 20 succeeding
			 taxable years.
			(c)Effective
			 dateThe amendments made by this section shall apply to excess
			 foreign taxes arising in taxable years beginning after December 31,
			 2006.
			8.Subpart
			 F earnings and profits determined under
			 generally accepted accounting principles
			(a)In
			 GeneralSection 964(a) (relating to earnings and profits) is
			 amended by striking rules substantially similar to those applicable to
			 domestic corporations, under regulations prescribed by the Secretary
			 and inserting generally accepted accounting principles in the United
			 States.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to
			 distributions during, and the determination of the inclusion under section 951
			 of the Internal Revenue Code of 1986 with respect to, taxable years of foreign
			 corporations beginning after December 31, 2006.
			9.Acceleration of
			 election to allocate interest on a worldwide basis
			(a)In
			 generalSection 864(f)(6) is amended by striking December
			 31, 2008 and inserting December 31, 2006.
			(b)Conforming
			 amendmentSection 401(c) of the American Jobs Creation Act of
			 2004 is amended by striking December 31, 2008 and inserting
			 December 31, 2006.
			(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in section 401 of the American Jobs Creation Act of 2004.
			10.Expansion of de
			 minimis rule under subpart F
			(a)In
			 generalSections 954(b)(3)(A)(ii), 864(d)(5)(A)(ii), and
			 881(c)(5)(A)(i) are each amended by striking $1,000,000 and
			 inserting $5,000,000.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2006, and to taxable years of United States shareholders
			 with or within which such taxable years of foreign corporations end.
			
